Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As in the Interview Summary mailed on 12 August 2021, the Prior Art to Karale has been disqualified under the 102(b)(2)(C) exception.  Accordingly, there are no Prior Art rejections for the claims.
The Amendments filed 19 August 2021 have the Claim Objections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
The Amendments have also now incorporated into independent claim 11 additional elements that are sufficient to amount to significantly more than the judicial exception.  Specifically, the claims further recite “One or more non-transitory computer readable media comprising program code, the program code executable by a processor to cause the processor to operate a perforation plug controller to” perform the claimed functions.  The “perforation plug controller” with its corresponding functions incorporated into the program code as now claimed provide the additional elements that amount to significantly more.  Accordingly, the 101 Rejections are also withdrawn.
In general, the Prior Art fails to disclose or teach dropping plugs with tracers to alter a monitored flow distribution.  While these elements each individually appear to be known in the art, it appears only one with the benefit of the current disclosure would realize the additional advantages of combining these parts together to synergistically optimally target a desired flow distribution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                                                                                                                          /ANDREW SUE-AKO/Primary Examiner, Art Unit 3674